DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on January 12, 2022.

Terminal Disclaimers Accepted/Approved
The Electronic Terminal Disclaimers filed on February 22, 2022 disclaiming the terminal portion/s of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 9,466,216 B2, U.S. Patent No. 8,847,780 B2, and U.S. Patent No. 8,232,888 B2 have been accepted. The terminal disclaimers have been recorded. 

Reason for Allowance

Claims 1-26 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: wherein the generator generates said magnetic field during a first time period, and senses for a response signal from the 

As to claim 22, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 22, comprising limitations: generating, by a magnetic field generator, a magnetic field during a first time period; sensing by an alarm device the magnetic field and generating a response signal during a second time period; and sensing by the magnetic field generator for the response signal within a second time period, wherein the second time period comprises a plurality of time portions; wherein the alarm device generates the response signal during a first number of time portions when the alarm device detects the magnetic field at a first strength and generates the response signal during a second number of time portions when the alarm device detects the magnetic field at a second strength, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claims 2-21 and 23-26 directly/indirectly depend from allowed claims 1, 22 and therefore are allowed for the same reason/s.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

The related art of U.S. Publication No. 2003/0151508 A1 of Frame discloses a system and method, comprising: a vehicle on a construction (as described in Abstract and Paragraphs 0011-0013); codes or communication information to identify authorized workers are entered. This can be accomplished via the data entry 72 or preprogrammed at the time of manufacture. In step 206, the vehicle based unit transmits a signal to communicated with any worker carried portable unit 40 that is within it's work zone. The signal strength is adjusted to define the work zone based on the vehicle and the type of work site. In step 208, a determination is made as to whether a return signal is received. This may be in the form of a signal having a code that identifies the worker carried portable unit 40. If the determination is negative meaning no worker is within the work area 80, the process loops back to step 206. The steps 206 and 208 are continuously performed until a return signal is received. From an affirmative determination is step 208, a determination is made in step 210 as to whether the return signal identifies an authorized worker or not. If the determination is affirmative, the process loops back to as shown in Figure 4 and described in Paragraph 0022).

Also, the related art of U.S. Publication No. 2006/0087443 A1 of Frederick et al. discloses a system, comprising: a vehicle (system for Continuous Miners (CMs) 8 as described in Abstract and Paragraphs 0016-0017); a first field generator that generates a first magnetic field; a second field generator that generates a second magnetic field; and an alarm device that sends response signals (since Frederick disclosure pluralities of CMs 8 with corresponding magnetic fields generators and pluralities of workers with corresponding receivers 53 and alarms as described in Paragraphs 0008, 0013, 0032, 0052-0053, and 0069, Frederick disclosure meets the claimed limitations [i.e. a first field generator that generates a first magnetic field; a second field generator that generates a second magnetic field; and an alarm device that sends response signals] as presented), the alarm device being configured to determine a strength of the first and the second magnetic fields, respectively (receivers 53 detecting of magnetic field marker strength that defines the warning zone and transmit a response to CMs 8 as described in Paragraphs 0018-0019, 0020, 0023, and 0060, Frederick disclosure meets the claimed limitations [i.e. alarm device being configured to determine a strength of the first and the second magnetic fields] as presented).

Further, the related art of U.S. Publication No. 2005/0122218 A1 of Goggin discloses a collision avoidance system (system shown in figures 1-8), comprising: a vehicle (Vehicle as described in Paragraph 0006); wherein an alarm device generates a response signal of a first length of time when the alarm device detects the magnetic field at a first strength (warning device activating a warning tone when object detected in the particular warning range as described in Paragraph 0025), wherein the alarm device generates a response signal of a second length of time when the alarm device detects the magnetic field at a second strength (warning device activate a warning tone when object detected inside the particular range [i.e. object move within front of the vehicle] a particular danger alert tone is activated and the warning device lock on the object and continue to issue the particular warning alert tone until the object is leaves the range as described in Paragraphs 0025), and wherein the first strength is different from the second strength and the first length of time is different from the second length of time as implied by the described in Paragraph 0025 the described warning tones for warning tone and particular danger alerts tone are different, which the corresponding times are also different lengths; See also Paragraphs 0020-0021 and 0023-0024).

U.S. Patent No. 5,767,669 to Hansen et al, discloses a position and orientation of remote sensors is determined using pulsed magnetic fields generated from a fixed location. Pulsed magnetic fields are sequentially generated from a plurality of spatially independent components defining a source coordinate frame. The pulsed magnetic fields are sensed by a remote sensor having a plurality of passive field sensing elements. Eddy current distortions are sensed separately and subtracted by the system. The system measures the effect of metallic objects present in the environment and dynamically adjusts the measured values accordingly. The sensed magnetic fields, free of eddy current distortion, are used in order to calculate the position and orientation of the remote object. The system shortens the duration of pulsed magnetic fields and operates correctly at much further distances for the same energy output as compared to known systems. 
 
U.S. Patent No. 6,686,881 B1 to Lu et al, discloses a method, apparatus, article of manufacture, and a memory structure for tracking assets. The method comprises the steps of generating a magnetic field at the base station, receiving a radio signal transmitted from the remote station disposed at a location, and determining a distance from the base station to the location from the received radio signal transmitted from the remote station. In another embodiment of the invention, the method comprises the steps 

U.S. Patent No. 6,963,278 B2 to Frame, discloses an apparatus for enhancing the safety in a work zone surrounding operating equipment including: a portable unit carried by a worker used for identifying the worker within said work zone and for providing information about the worker; and a control unit carried by the operating equipment for communicating with the portable unit carried by the worker in the work zone, said control unit distinguishing between an authorized worker and an unauthorized worker in said work zone, said control unit communicating with said portable unit to cause said portable unit to warn an unauthorized worker within said work zone.
No. 7,890,235 B2 to Self et al, discloses a system for controlling operation of a work machine, the system comprising: a signal system, positionable at a remote location from the work machine, comprising: a signal generator adapted to generate a control signal; a work tool, comprising a plurality of operational characteristics, operatively connected to the work machine and adapted for operation in response to the control signal from the signal system; a controller assembly supported by the work machine comprising: a receiver assembly adapted to detect the control signal from the signal generator; and a processor adapted to determine a location of the signal system relative to the receiver assembly using the detected control signal and to change at least one of the plurality of operational characteristics of the work tool based upon the position of the signal system relative to the receiver assembly.

U.S. Publication No. 2006/0180094 A1 of Viggiano, discloses an electronic containment apparatus for and method of controlling the movement of an animal relative to a protected area employs magnetic fields for designating exclusion or containment areas within a household. The animal is provided with a collar, which includes a magnetic marker designed to perturb a magnetic field produced by an exclusion unit's magnetic field generator. The exclusion unit produces stimuli to which the animal responds, but to which humans do not respond.

U.S. Publication No. 2006/0271263 A1 of Self et al, discloses a system for controlling operation of a work machine, the system comprising: a signal system, positionable at a remote location from the work machine, comprising: a signal generator 

US. Publication No. 2010/0280662 A1 of Dasilva et al, discloses a robotic system comprising: a robot having a total number of degrees of freedom (DOF) equal to at least n; an under actuated tendon-driven finger driven by n or fewer tendons via at least one actuator, and having n DOF, the tendon-driven finger having at least two joints; a plurality of sensors each adapted for measuring tension on a corresponding one of the tendons; and a controller in electrical communication with the sensors and the robot, and adapted for receiving and processing the measured tensions from the sensors, as well as for controlling an actuation of the finger via the at least one actuator; wherein the controller converts at least one of commanded joint torques and command joint behaviors into appropriate calculated tendon tensions, and controls the at least one actuator to achieve the calculated tendon tensions in the tendons, thereby eliminating an unconstrained slack space that would otherwise exist using only position control of the tendons.

U.S. Publication No. 2003/0020645 A1 of Akiyama, discloses in an infrared remote control system including an infrared remote-controlled illumination unit having an 

U.S. Publication No. 2004/0155809 A1 of Eyer, discloses a method and apparatus for communication of infrared pulse sequences, typically emitted by remote control units associated with audio/video equipment, across a wired or wireless home network. One embodiment of the invention allows one audio/video device to receive a data code sequence from a remote control unit programmed to communicate with another audio/video device and pass on to other audio/video device messages/commands to control the second audio/video device.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						February 24, 2022           Primary Examiner, Art Unit 2685